Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 26, 2021

The Court of Appeals hereby passes the following order:

A22A0025. IN THE INTEREST OF B. N., A CHILD (MOTHER).

      The juvenile court entered an order terminating the mother’s parental rights to
her minor child, and it later denied her motions for new trial. The mother has
appealed directly to this Court. Pursuant to OCGA § 5-6-35 (a) (12), however,
appeals from orders terminating parental rights must be brought by filing an
application for discretionary review. See In the Interest of K. R., 285 Ga. 155 (674
SE2d 288) (2009). The mother’s failure to file an application for discretionary review
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/26/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                            , Clerk.